third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 -------------------- postf-110266-11 uilc date date to gerald a thorpe senior counsel philadelphia group office of division counsel small_business self-employed from michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting subject -------------------------- this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer year year year x -------------------------- -------------------------- -------------------------- -------------------------- ----------------------------------------------------------------------------------------------- ---------------------- y z agreement --------------------------------------------------------------------- -------------------------------------- ---------------------------------------------------------------------------------------- postf-110266-11 issues you requested advice on the proper method_of_accounting for taxpayer you asked about the following issues is taxpayer’s proper method_of_accounting the cash_receipts_and_disbursements_method cash_method or an accrual_method may taxpayer use the completed-contract method under sec_1_460-4 of the income_tax regulations may the service require an adjustment under sec_481 of the internal_revenue_code for the tax_year ending year relating to the possible impermissible method_of_accounting for tax years ending year and year is the 6-year statute_of_limitations open because taxpayer did not report accrued income on its form_1120s u s income_tax return for an s_corporation should the service enter into an agreement on form_906 closing_agreement on final_determination covering specific matters to finalize any determination of liability we need further factual information to respond to the above issues thus we are closing the case pending further factual development by your office below is a brief summary of the facts as we understand them followed by the information needed to determine taxpayer’s proper method_of_accounting facts taxpayer is an s_corporation that currently uses the overall cash_method taxpayer is engaged in the health field and initially provided medical_research assistance to academic clients such as hospitals for example it has provided the following type of services research_and_development analysis of clients’ needs and objectives procurement of medical equipment asset evaluation and planning construction management market feasibility studies site selections and evaluations analysis of operations and management issues healthcare facility design and construction supervision contract negotiations and other healthcare consulting services recently taxpayer’s business has expanded to providing x it has identified these goods as y some if not all of this y equipment appears to be in z of taxpayer’s clients which are then installed on the premises case development issue is taxpayer’s proper method_of_accounting the cash_method or an accrual_method to determine whether taxpayer may use the cash_method two basic questions need to be addressed the first question is whether sec_448 prohibits taxpayer from using the cash_method because taxpayer is an s_corporation sec_448 will not preclude taxpayer from using the cash_method unless taxpayer is a tax_shelter as defined in sec_448 postf-110266-11 your office will need to determine whether taxpayer is barred from using the cash_method because it is a tax_shelter the second question is whether taxpayer is required to use an accrual accounting_method taxpayer will normally be required to use an accrual_method of accounting if it needs to take an inventory unless taxpayer is a qualifying_small_business_taxpayer under revproc_2002_28 2002_1_cb_815 a qualifying_small_business_taxpayer is exempt from having to use an accrual_method even if it takes an inventory your office will need to determine whether taxpayer is a qualifying_small_business_taxpayer within the meaning of section dollar_figure of revproc_2002_28 if taxpayer is not a qualifying_small_business_taxpayer then your office will need to determine whether taxpayer needs to take an inventory if taxpayer needs to take an inventory then taxpayer will be required to use at least an accrual_method for the purchases and sales of its inventory see sec_1_446-1 and i the submitted facts indicate that taxpayer is producing purchasing or selling y to its clients further the submitted facts indicate that this production purchase or sale is an income-producing factor to verify that taxpayer’s activities involving its y is an income-producing factor your office will need to compare taxpayer’s cost of its y with taxpayer’s gross_receipts determined using the cash_method issue may taxpayer use the completed-contract method under sec_1_460-4 generally under sec_460 a taxpayer that enters into a long-term_contract for the manufacture building installation or construction_of_property must report income and expenses from the long-term_contract on the percentage-of-completion method pcm however a long-term construction_contract is exempt from the pcm if the taxpayer estimates at the time it enters into the contract that the contract will be completed within a two-year period beginning on the contract_commencement_date but only if the taxpayer’s average annual gross_receipts for the three taxable years preceding the year in which the contract is entered into do not exceed dollar_figure see sec_460 and sec_1_460-3 and to determine whether taxpayer may use the completed-contract method or if any method under sec_460 for long-term_contracts applies this office needs to know the subject matter of taxpayer’s contracts that is what is the y taxpayer is supplying from the facts submitted it is unclear whether the installation of the y in the customer’s facility meets the definition of installation as used in sec_1_460-3 is merely delivery of taxpayer’s inventory under sec_471 or constitutes both activities as described in sec_1 d or should properly be accounted for under some other method_of_accounting thus your office must furnish this office with appendix to the agreement which describes the y that taxpayer will supply under the agreement postf-110266-11 if taxpayer’s agreement is a long-term construction_contract taxpayer must use the pcm unless the contract is an exempt_contract as described in sec_1_460-3 and under sec_1_460-1 the commissioner may treat one agreement as two or more contracts and two or more agreements as one contract depending on the factors described in that paragraph issue may the service require a sec_481 adjustment for the tax_year ending year relating to the possible impermissible method_of_accounting for tax years ending year and year whether the service may make a sec_481 adjustment depends on the answers to issue sec_1 and an adjustment under sec_481 is necessary whenever amounts are being duplicated or omitted because of a change in method_of_accounting generally when the service imposes a change in method_of_accounting the change is made in the earliest tax_year under examination revproc_2002_18 2002_1_cb_678 issue is the 6-year statute_of_limitations open because taxpayer did not report accrued income on its form_1120s u s income_tax return for an s_corporation whether taxpayer is subject_to the 6-year statute_of_limitations depends on the answers to issue sec_1 and issue should the service enter into an agreement on form_906 closing_agreement on final_determination covering specific matters to finalize any determination of liability generally this office does not consider whether the service should enter into a closing_agreement prior to the time substantive issues have been resolved thus consideration of this issue should be deferred at this time this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -----------------------------at -------------------- or ----------------------at ------------------ --------if you have any further questions
